DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed on 05/17/2019.
Claims 7-9 have been canceled.  Currently, claims 1-6 and 10-20 are pending.

Priority

This application is a national stage entry of International Application PCT/CN2017/108384 filed on 10/30/2017 and claims foreign priority to Chinese Application 201710824266.1 filed on 09/13/2017.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 05/17/2019 has been considered.  A copy of the considered IDS initialed, signed and dated by Examiner is enclosed with this Office action.



Remarks

Regarding claim 1, claim 1 recites a series of steps performed by one or more processors (i.e., tied to machine(s)), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting an improved method/technique for managing and displaying node task data of a business process effectively and flexibly according to different task nodes or different task types is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-6 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 10, claim 10 recites at least one non-transitory computer-readable storage medium storing computer-readable instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 10 reciting an improved method/technique for managing and displaying node task data of a business process effectively and flexibly according to different task nodes or different task types is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 10 as well as its dependent claims 11-15 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 16, claim 16 recites a computer apparatus comprising one or more processor and a memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 16 reciting an improved method/technique for managing and displaying node task data of a business process effectively and flexibly according to different task nodes or different task types is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 19 as well as its dependent claims 17-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Applicant’s representative was contacted to discuss proposed amendments for Examiner’s Amendment to resolve remaining issues in order to place claims in condition for allowance (see the attached Interview Summary and the following Examiner’s Amendment section).

Claims 1-6 and 10-20 as presented and/or amended in the following Examiner’s Amendment section are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Watkins (Reg. No. 36,715) on 03/19/2021.

The application has been amended as follows: 

Amendment to Drawings:
Please amend Fig. 4 by replacing label of S402 by “receiving a display instruction for a variable, wherein the display instruction carries the user identifier and the node identifier” (i.e., replacing the term “configuration” by the term “display”).

Amendment to Claims:
Please amend claims 1, 2, 4-6 and 10-20 presented in the following complete listing of claims as follows:

1.    (Currently Amended) A method of displaying node task data performed by one or more processors, comprising:
receiving a query instruction for node task data, wherein the query instruction carries a user identifier and a node identifier;
querying the node task data associated with the user identifier from a node task data table associated with the node identifier according to the query instruction;

extracting a variable value corresponding to the variable configuration information from each piece of queried node task data; and
sorting and displaying each piece of queried node task data according to an extracted variable value in each piece of queried node task data.

2.    (Currently Amended) The method of claim 1, further comprising:
receiving a configuration instruction for a variable, wherein the configuration instruction carries an administrator identifier and a node identifier;
when detecting that an administrator corresponding to the administrator identifier has a configuration permission, generating a variable configuration information setting interface according to the configuration instruction, and acquiring the variable configuration information input in the variable configuration information setting interface; and
receiving a configuration confirmation instruction, and writing the input variable configuration information into the variable configuration information table associated with the node identifier.

3.    (Previously Presented) The method of claim 1, further comprising:
receiving a display instruction for a variable, wherein the display instruction carries the user identifier and the node identifier;
displaying the variable configuration information associated with the node identifier according to the display instruction;

associating the variable configuration information selected according to the selection instruction with the user identifier.

4.    (Currently Amended) The method of claim 1, wherein the sorting and displaying each piece of queried node task data according to an extracted variable value in each piece of queried node task data comprises:
storing the extracted variable value in each piece of queried node task data in a preset variable data table, and establishing an association relation between each stored variable value and corresponding node task data;
sorting extracted variable values in the preset variable data table according to the queried variable configuration information; and
sorting and displaying the node task data corresponding to the extracted variable value in the preset variable data table according to a sorted result of the extracted variable values in the preset variable data table.

5.    (Currently Amended) The method of claim 1, wherein the variable configuration information comprises a variable identifier and a data type of the variable value;
wherein the step of extracting the variable value corresponding to the variable configuration information from each piece of queried node task data, comprises:
extracting the variable value corresponding to the variable identifier and matching the data type from each piece of queried node task data.


displaying the variable configuration information associated with the node identifier in a form of list according to the display instruction, and displaying a corresponding selection status in the variable configuration information of each row of variables.

7-9. (cancelled).

10. (Currently Amended) At least one non-transitory computer-readable storage medium storing computer-readable instructions, which, when executed by one or more processors, causing the one or more processors to perform the following steps:
receiving a query instruction for node task data, wherein the query instruction carries a user identifier and a node identifier;
according to the query instruction, querying the node task data associated with the user identifier from a node task data table associated with the node identifier;
querying a variable configuration information associated with the user identifier from a variable configuration information table associated with the node identifier;
extracting a variable value corresponding to the variable configuration information from each piece of queried node task data; and
sorting and displaying each piece of queried node task data according to an extracted variable value in each piece of queried node task data.

 (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 10, wherein the computer-readable instructions, which when executed by one or more processors, further cause the one or more processors to perform the following steps:
receiving a configuration instruction for a variable, wherein the configuration instruction carries an administrator identifier and a node identifier;
when it is detected that an administrator corresponding to the administrator identifier has a configuration permission, generating a variable configuration information setting interface according to the configuration instruction, and acquiring the variable configuration information input in the variable configuration information setting interface; and
receiving a configuration confirmation instruction, and writing the input variable configuration information into the variable configuration information table associated with the node identifier.

12.    (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 10, wherein the computer-readable instructions, which, when executed by one or more processors, further cause the one or more processors to perform the following steps:
receiving a display instruction for a variable, wherein the display instruction carries the user identifier and the node identifier;


displaying the variable configuration information associated with the node identifier according to the display instruction;
receiving a selection instruction for a displayed variable configuration information; and
associating the variable configuration information selected according to the selection instruction with the user identifier. 

13.    (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 10, wherein the computer-readable instructions, which, when executed by one or more processors, further cause the one or more processors to perform the following steps:
storing the extracted variable value in each piece of queried node task data in a preset variable data table, and establishing an association relation between each stored variable value and corresponding node task data;
sorting extracted variable values in the preset variable data table according to the queried variable configuration information; and
sorting and displaying the node task data corresponding to the extracted variable value in the preset variable data table according to a sorted result of the extracted variable values in the preset variable data table.

14.    (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 10, wherein the variable configuration information comprises a variable 
extracting the variable value corresponding to the variable identifier and matching the variable value data type from each piece of queried node task data.

15.    (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 12, wherein the computer-readable instructions, which, when executed by one or more processors, further cause the one or more processors to perform the following steps:
displaying the variable configuration information associated with the node identifier in a form of list according to the display instruction, and displaying a corresponding selection status in the variable configuration information of each row of variables.

16.    (Currently Amended) A computer apparatus comprising one or more processors, and a memory storing computer-readable instructions, which, when executed by the one or more processors, causing the one or more processors to perform steps comprising:
receiving a query instruction for node task data, wherein the query instruction carries a user identifier and a node identifier;
according to the query instruction, querying the node task data associated with the user identifier from a node task data table associated with the node identifier;
querying a variable configuration information associated with the user identifier from a variable configuration information table associated with the node identifier;
piece of queried node task data; and
sorting and displaying each piece of queried node task data according to an extracted variable value in each piece of queried node task data.

17.    (Currently Amended) The computer apparatus of claim 16, wherein the computer-readable instructions when executed by the one or more processors, further causes the one or more processors to perform the following steps:
receiving a configuration instruction for a variable, wherein the configuration instruction carries an administrator identifier and a node identifier;
when it is detected that an administrator corresponding to the administrator identifier has a configuration permission, generating a variable configuration information setting interface according to the configuration instruction, and acquiring the variable configuration information input in the variable configuration information setting interface; and
receiving a configuration confirmation instruction, and writing the input variable configuration information into the variable configuration information table associated with the node identifier.

18.    (Currently Amended) The computer apparatus of claim 16, wherein the computer-readable instructions when executed by the one or more processors, further causes the one or more processors to perform the following steps:
receiving a display instruction for a variable, wherein the display instruction carries the user identifier and the node identifier;

receiving a selection instruction for a displayed variable configuration information; and
associating the variable configuration information selected according to the selection instruction with the user identifier.

19.    (Currently Amended) The computer apparatus of claim 16, wherein the computer-readable instructions when executed by the one or more processors, further causes the one or more processors to perform the following steps:
storing the extracted variable value in each piece of queried node task data in a preset variable data table, and establishing an association relation between each stored variable value and corresponding node task data;
sorting extracted variable values in the preset variable data table according to the queried variable configuration information; and
sorting and displaying the node task data corresponding to the extracted variable value in the preset variable data table according to a sorted result of the extracted variable values in the preset variable data table.

20.    (Currently Amended) The computer apparatus of claim 16, wherein the variable configuration information comprises a variable identification and a data type of the variable value; the computer-readable instructions when executed by the one or more processors, further causes the one or more processors to perform the following step:
piece of queried node task data.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for displaying node task data of a workflow or business process.
 
The closest prior art of record, Chijiiwa (U.S. Publication No. 2009/00636) discloses a method for providing module output data for displaying through web page(s) to a user, which comprise receiving one or more module requests including a module identifier, an instance identifier and a user identifier, receiving configuration information (e.g., configuration parameters) from the user configuration data store based on each of the one or more module request, retrieving a module view definition (e.g., attributes/variables) from the module data store, and generating the module output data by merging user configuration data with the retrieved module view definition (see Abstract, [0004], [0028]-[0029], [0038], [0040] and [0046]).
 
However, Chijiiwa fails to anticipate or render obvious the recited features of querying the node task data associated with the user identifier from a node task data table associated with the node identifier according to the query instruction; querying a variable configuration information associated with the user identifier from a variable configuration information table associated with the node identifier; extracting a variable value corresponding to the variable configuration information from each piece of queried node task data; AND sorting and displaying each piece of queried node task data according to an extracted variable value in each piece of queried node task data, as similarly presented in independent claims 1, 10 and 16.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-6, 11-15 and 17-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Phuong Thao Cao/Primary Examiner, Art Unit 2164